DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant's response filed on 03/23/2022 to the Office Action mailed on 10/26/2021 is acknowledged.
Claim Status
Claims 1-4, 6, 8-21, 24-26, 34, 38, 39, 42-45, 49, 67-72, 74, 78-82, 85-90, 95, 96, 98-101, 105, 
107, and 108 are pending. 
Claims 5, 7, 22, 23, 27-33, 35-37, 40, 41, 46-48, 50-66, 73, 75-77, 83, 84, 91-94, 97, 102-104, and 
106 were previously canceled.
Claims 1-4, 6, 8-21, 24-26, 34, 38, 39, 42-45, 49, 67-72, 74, 78-82, 85, 86, 95, 96, 107, and 108 
are withdrawn as being directed to a non-elected invention.
Claims 87-90, 98-101, and 105 have been examined.
Claims 87-90, 98-101, and 105 are rejected.

Priority
Priority to 371 PCT/JP2018/023168 filed on 06/18/2018, which claims priority to Japanese patent applications 2017-119189 filed on 06/17/2017 and 2017-119188 filed on 06/17/2017 is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/02/2021 and 03/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 87-90, 98-101, and 105 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winterbourn et al. (Characterization of the oxidation products of the reaction between reduced glutathione and hypochlorous acid, Published 1997).
The claims are directed a drug comprising a radical generating catalyst selected from amino acid, protein, peptide, and/or phospholipid and a radical source such as a halogen oxoacid such as hypochlorous acid. The claims are further directed to the composition further comprising water and/or an organic solvent. 
Winterbourn et al. teach mixing hypochlorous acid with reduced glutathione (GSH) in a buffer (comprises water) at pH 7.4 or pH 8.5 (page 87, column 1, paragraph 4 and page 87, column 2, paragraph 1). Reduced glutathione is a peptide radical generating catalyst. With regard to the instant claim limitations that the mixture is a drug, a bacetericide, “used in vivo”, “used in a digestive organ”, and/or “a drug for use in agriculture and livestock industry” are intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, the instant claims are anticipated by the prior art.
Response to Applicant’s Arguments
Applicant argues that the reduced glutathione (GSH) is not a radical generating catalyst and evidences this by providing a definition from Oxford Reference and the reaction scheme in Winterbourn et al. Applicant’s argument has been fully considered but found not to be persuasive. The instant specification and claims define reduced glutathione as a radical generating catalyst. For example, claim 13 recites “[a] radical generating catalyst comprising: peptides”, claim 107 recites “[t]he radical generating catalyst according to claim 13, wherein the peptide is at least one of oxidized glutathione (GSSG) or reduced glutathione (GSH)”.  MPEP section 2111.01(IV) indicates that Applicant may be their own lexicographer to give words a meaning that is outside of the ordinary and customary meaning of those words. It is not clear how Applicant can claim for example in claim 107 that reduced glutathione is a radical generating catalyst but then indicate that the same compound does not possess the same property in the prior art?  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). If reduced glutathione is not a radical generating catalyst as customarily thought of it is because Applicant has provided a definition of radical generating catalyst that is not customary. Therefore, since Applicant’s specification and claims describe reduced glutathione as a radical generating catalyst, the teaching of reduced glutathione by Winterbourn et al. reads on the instantly claimed limitation “a radical generating catalyst … according to claim 1”. Similarly, since Applicant has defined hypochlorous acid as a halogen oxoacid and being a radical source, the recitation of hypochlorous acid by Winterbourn et al. reads o the instant claim limitation “radical source”.
Applicant finally argues that Winterbourn et al. does not teach that their particular reaction mixture is a drug as instantly claimed. Applicant’s argument has been fully considered but found not to be persuasive. The definition of a drug is a substance that has physiological effect when administered to a body. That is the term drug is an intended use of the substance. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, the term drug is in the preamble of the claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase "which provides improved playing and handling characteristics" in a claim drawn to a head for a lacrosse stick was not a claim limitation). Compare Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333-34, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the preamble is not merely a statement of effect that may or may not be desired or appreciated, but rather is a statement of the intentional purpose for which the method must be performed. Thus the claim is properly interpreted to mean that the vitamin preparation must be administered to a human with a recognized need to treat or prevent pernicious anemia.); Nantkwest , Inc. v. Lee, 686 Fed. App'x 864, 867 (Fed. Cir. 2017)(nonprecedential) (The court found that the preamble phrase "treating a cancer" "’require[s] lysis of many cells, in order to accomplish the goal of treating cancer’ and not merely lysing one or a few cancer cells."); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1346-48, 64 USPQ2d 1202, 1204-05 (Fed. Cir. 2002) (A claim at issue was directed to a method of preparing a food rich in glucosinolates wherein cruciferous sprouts are harvested prior to the 2-leaf stage. The court held that the preamble phrase "rich in glucosinolates" helps define the claimed invention, as evidenced by the specification and prosecution history, and thus is a limitation of the claim (although the claim was anticipated by prior art that produced sprouts inherently "rich in glucosinolates")). In the instant case the body of the claim recites all the elements of the invention. That is the body of the claim recites a structurally complete invention and the preamble only to states a purpose or intended use for the invention. Therefore, the term drug in the preamble is not considered a limitation and is of no significance to claim construction.
For the foregoing reasons the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617